Citation Nr: 0334959	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  03-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1940 to March 
1944.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal. The appellant's claim was advanced on the docket 
based on a motion due to age.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran died May [redacted], 2002; his death certificate 
indicated that the coroner did not know the immediate cause 
of death, but that the veteran had a history of bypass 
surgery in 1999.  Underlying causes were listed as a history 
of emphysema, a history of depression, and a history of 
hypothyroidism.  

3.  At the time of the veteran's death he was service 
connected for paranoid schizophrenia, otitis media, and right 
hear hearing loss.

4.  A disability of service origin did not produce or hasten 
the veteran's death.

5.  There is no competent medical evidence of record that: 
the service-connected paranoid schizophrenia caused the 
veteran to use tobacco products after service; the use of 
tobacco products as a result of paranoid schizophrenia was a 
substantial factor in causing heart disease; or heart disease 
would not have occurred but for the use of tobacco products 
caused by paranoid schizophrenia. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.301, 3.312 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.   
The VCAA applies to this case as the appellant's claim was 
filed in July 2002, after the effective date for the new 
legislation.  See VAOPGCPREC 7-2003 (November 19, 2003).  
There has been compliance with this law, as discussed in more 
detail below.  

In this regard, the veteran's service medical and personnel 
records have been associated with the claims folder.  The RO 
has obtained all VA and non-VA evidence identified by the 
appellant.  In September 2002, the RO sent a letter to the 
appellant explaining the VCAA and asking her to submit 
certain information in connection with her claim.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
obtain. The letter explained that VA would make reasonable 
efforts to help her get evidence such as medical records, 
etc., but that she was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The appellant was asked to identify all VA and private health 
care providers who had records pertinent to her claim and to 
complete releases for each such provider.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board notes that in the September 2002 VCAA notification 
letter the RO instructed the veteran to submit the requested 
information and/or evidence within 30 days of the notice.  
Recently in Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010, slip op. at 18 (Fed. Cir. Sept. 22, 2003), the Federal 
Circuit invalidated 38 C.F.R. §3.159(b)(1), which allowed the 
RO to adjudicate the claim based on the evidence of record at 
the end of a 30 day period.  In the instant case, while the 
appellant was given 30 days to respond to the September 2002 
notice, he was also notified that she had up to one year to 
submit the requested information.  More than one year has 
expired since the appellant was notified of the evidence 
needed to substantiate her claim.  She has not, therefore, 
been prejudiced by the reference in the September 2002 notice 
to a 30-day response period.  

Despite arguments to the contrary by the appellant's 
representative, she has been accorded ample opportunity to 
submit evidence and argument and has not indicated that she 
has additional evidence to submit.  The Board finds that VA 
has done everything reasonably possible to assist the 
appellant.  In the circumstances of this case, additional 
efforts to assist her in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  

This appeal arises out of the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant has raised two separate arguments. First, she 
maintains that the veteran's paranoid schizophrenia caused 
anxiety attacks, which led to his death.  Second, she argues 
that the veteran's tobacco use, which resulted from the 
service-connected schizophrenia contributed to the veteran's 
heart problems, which ultimately led to his death.  The Board 
will address these arguments separately.

According to VA law, when a veteran dies from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse.  38 U.S.C.A. § 1310.  The law provides that service 
connection may be granted for disabilities resulting from a 
disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
chronic diseases specified by statute may be presumed to have 
been incurred in service if manifest within a certain 
prescribed time following service separation, usually to a 
degree of 10 percent within the first post-service year.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  Service-connected 
diseases or injuries involving active processes affecting 
vital organs receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3).  Further, there are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

At the time of his death, service connection was in effect 
for: paranoid schizophrenia, 50 percent disabling, otitis 
media, 0 (zero) percent disabling, and right ear hearing 
loss, 0 (zero) percent disabling.  

The death certificate indicates that the veteran died on May 
[redacted], 2002, at the age of 79.  The coroner indicated that he 
did not know the immediate cause of death, but that the 
veteran had a history of bypass surgery in 1999.  Underlying 
causes indicated the veteran had a history of emphysema, a 
history of depression, and a history of hypothyroidism.  An 
autopsy was not performed.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; the appellant's contentions; reports of VA 
examination and hospitalization records dated between 1945 
and 2000; VA outpatient treatment records dated between 1994 
and 2002; private medical records from North Medical 
Transportation dated in 2002 and Tracy Medical Clinic dated 
between 1979 and 1999; articles regarding cigarette smoking; 
and lay statements from the veteran's children.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all evidence submitted by the appellant or on her 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  

After a careful review of the evidence delineated above, the 
Board concludes that service connection is not warranted for 
the cause of the veteran's death.  In this regard, the 
appellant first argued that the veteran's death was caused by 
his paranoid schizophrenia.  In support of her claim she 
submitted various medical evidence and lay statements.  
Statements from the veteran's children indicate the veteran 
had panic attacks prior to his death and on the very day of 
his death.  The lay statements and appellant's statements 
also indicate the veteran was anxious from his service-
connected paranoid schizophrenia.  

Private medical records from North Medical Transportation, 
dated on the day of the veteran's death, indicate the veteran 
was in cardiac arrest.  The appellant informed emergency 
personnel that the veteran's eyes rolled back into his head 
and he became unresponsive.  There was no indication that the 
veteran had a panic attack preceding his attack or while in 
transport.  After attempts of CPR and defibrillation, the 
veteran was pronounced dead at 0554.
 
VA outpatient treatment records dated between 1994 and 2002 
are also contained in the claims folder. Upon psychiatric 
examination in May 2000, the examiner found the veteran had 
no depressive symptoms, no manic symptoms, and no excessive 
anxiety symptoms.  The examiner concluded that it was not 
clear whether schizophrenia was in fact the true diagnosis.  
A June 2000 VA mental disorders examination found no signs of 
depression.  The veteran was diagnosed with only a history of 
paranoid schizophrenia.  There is no indication in these 
records that the veteran suffered from anxiety or panic 
attacks as a result of his service-connected paranoid 
schizophrenia.  

The Board notes that a history of depression was noted as an 
underlying cause on the veteran's death certificate.  The 
appellant has pointed to this as supporting her primary 
contention that the veteran's schizophrenia caused panic 
attacks, which led to his death.  However, in determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  There is no 
indication that a history of depression meets this threshold.  
Moreover, the recent evidence suggests that paranoid 
schizophrenia was not an active diagnosis prior to the 
veteran's death, but part of his past medical history.  
Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack, supra.   Due to the lack 
thereof, the appellant's claim must be denied on the basis 
that paranoid schizophrenia caused the veteran's death.

The appellant has next advanced arguments that the service-
connected paranoid schizophrenia caused tobacco abuse, which 
led to various heart problems, and ultimately resulted in the 
veteran's death.  The Board has reviewed all the evidence 
delineated at the outset of the instant decision and finds 
that service-connection for the cause of the veteran's death 
based on tobacco use is also denied.

In this regard, VA outpatient treatment records dated between 
1994 and 2002 contain the following diagnoses: chronic 
obstructive pulmonary disease (COPD); hypertension; and 
coronary artery disease (CAD). They also indicate the veteran 
underwent a laryngectomy and tracheotomy and that he had 
triple bypass surgery.  However, there is no indication in 
these records that any of the aforementioned diagnoses were 
due to tobacco use as a result of the service-connected 
paranoid schizophrenia.  Similarly, while records from the 
Tracy Medical Clinic dated between 1979 and 1999 also contain 
diagnoses of COPD, cardiomegaly, and emphysema, there are no 
nexus opinions with regard to cigarette smoking and paranoid 
schizophrenia.

Though the evidence of record suggests the veteran did abuse 
tobacco products during his lifetime, it also reveals the 
veteran quit a number of years prior to his total 
laryngectomy performed in July 1994.  Thus, there is no 
evidence of tobacco use in at least the eight years prior to 
the veteran's death.  While the Board is mindful of the 
harmful effects of smoking, there is no competent medical 
evidence which indicates that: (1) the service-connected 
paranoid schizophrenia caused the veteran to use tobacco 
products after service; (2) the use of tobacco products as a 
result of paranoid schizophrenia was a substantial factor in 
causing the various heart conditions of record, i.e. 
hypertension, coronary heart disease, cardiomegaly, etc.; and 
(3) heart disease would not have occurred but for the use of 
tobacco products caused by paranoid schizophrenia. See 
VAOPGCPREC 6-2003 (October 28, 2003).  The Board notes the 
appellant has submitted numerous articles, which explore the 
impact of smoking on people with mental health disorders, but 
they do not specifically refer to this veteran.  Thus, they 
are not probative of the matter on appeal.  
 
The appellant's representative has argued that an additional 
VA medical opinion is necessary in the instant appeal.  
However, the Board finds that an additional medical opinion 
is not only unnecessary to make a determination on the 
merits, but would be fruitless in light of the veteran's 
unfortunate death.  38 U.S.C.A. § 5103A(d).  As noted above, 
there is both VA and non-VA medical evidence contained in the 
claims folder dated between 1979 and 2002.  In June 2000, the 
veteran was afforded a VA examination.  During that 
examination there was no mention of smoking and in fact, the 
examiner did not even find paranoid schizophrenia to be an 
active diagnosis.  There is nothing in these records that 
even comes close to suggesting that tobacco abuse was caused 
by or linked to paranoid schizophrenia, which would prompt 
the Board to undertake additional development.  

The appellant was previously provided notice of the evidence 
necessary to substantiate her cause of death claim in a 
September 2002 VCAA letter.  Subsequent to that request, 
private medical records from Tracy Medical Clinic and 
articles on cigarette smoking were submitted.  Neither the 
appellant nor her representative have indicated that there is 
any outstanding evidence of record.    To ask an examiner to 
provide an opinion, after the veteran's death, as to whether 
tobacco abuse was caused by paranoid schizophrenia and 
resulted in heart disease,  would be asking the examiner to 
engage in pure speculation.  Therefore, as previously stated, 
an additional VA medical opinion is not necessary in the case 
at bar.

Finally, despite the appellant's and her children's sincere 
contentions that the veteran's death was due to paranoid 
schizophrenia and/or tobacco abuse due to paranoid 
schizophrenia resulting in heart disease, they are lay 
persons and as such, are not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  


Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



